

	

		II 

		109th CONGRESS

		1st Session

		S. 228

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Mr. Crapo introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  establish an Office of Men’s Health.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Men's Health Act of

			 2005.

		

			2.

			Findings

			The Congress finds as

			 follows:

			

				(1)

				A silent health crisis is

			 affecting the health and well-being of America’s men.

			

				(2)

				While this health crisis is

			 of particular concern to men, it is also a concern for women regarding their

			 fathers, husbands, sons, and brothers.

			

				(3)

				Men’s health is a concern for

			 employers who pay the costs of medical care, and lose productive

			 employees.

			

				(4)

				Men’s health is a concern to

			 Federal and State governments which absorb the enormous costs of premature

			 death and disability, including the costs of caring for dependents left

			 behind.

			

				(5)

				The life expectancy gap

			 between men and women has increased from one year in 1920 to almost six years

			 in 2002.

			

				(6)

				Prostate cancer is the most

			 frequently diagnosed cancer in the United States among men, accounting for 33

			 percent of all cancer cases.

			

				(7)

				An estimated 230,000 men will

			 be newly diagnosed with prostate cancer this year alone, and approximately

			 30,000 will die.

			

				(8)

				Prostate cancer rates

			 increase sharply with age, and more than 75 percent of such cases are diagnosed

			 in men age 65 and older.

			

				(9)

				The incidence of prostate

			 cancer and the resulting mortality rate in African American men is twice that

			 in white men.

			

				(10)

				Over 8,000 men, ages 15 to

			 40, will be diagnosed this year with testicular cancer, and 390 of these men

			 will die of this disease in 2005. A common reason for delay in treatment of

			 this disease is a delay in seeking medical attention after discovering a

			 testicular mass.

			

				(11)

				Studies show that women are

			 100 percent more likely than men to visit a doctor, have regular physician

			 check-ups, and obtain preventive screening tests for serious diseases.

			

				(12)

				Appropriate use of tests such

			 as prostate specific antigen (PSA) exams and blood pressure, blood sugar, and

			 cholesterol screens, in conjunction with clinical exams and self-testing, can

			 result in the early detection of many problems and in increased survival

			 rates.

			

				(13)

				Educating men, their

			 families, and health care providers about the importance of early detection of

			 male health problems can result in reducing rates of mortality for

			 male-specific diseases, as well as improve the health of America’s men and its

			 overall economic well-being.

			

				(14)

				Recent scientific studies

			 have shown that regular medical exams, preventive screenings, regular exercise,

			 and healthy eating habits can help save lives.

			

				(15)

				Establishing an Office of

			 Men’s Health is needed to investigate these findings and take such further

			 actions as may be needed to promote men’s health.

			

			3.

			Establishment of Office of men’s health

			

				(a)

				In general

				Title XVII of the

			 Public Health Service Act (42 U.S.C.

			 300u et seq.) is amended by adding at the end the following section:

				

					1711.Office of

				men's healthThe Secretary

				shall establish within the Department of Health and Human Services an office to

				be known as the Office of Men’s Health, which shall be headed by a director

				appointed by the Secretary. The Secretary, acting through the Director of the

				Office, shall coordinate and promote the status of men’s health in the United

				States.

					.

			

				(b)

				Report

				Not later than two years

			 after the date of the enactment of this Act, the Secretary of Health and Human

			 Services, acting through the Director of the Office of Men’s Health, shall

			 submit to the Congress a report describing the activities of such Office,

			 including findings that the Director has made regarding men’s health.

			

